DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 06/04/2021. The amendments filed on
06/04/2021 have been entered. Accordingly, claims 1, 3-18, and 20 remain pending, 1, 6, and 7 have been amended, and claim 21 has been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “such that the hard shell only covers a part of the flexible coil array to enable an area of the hard shell on the signal receiving device to be reduced so as to ensure that the signal receiving device flexibly covers the examined region” in lines 9-11, which renders the claim indefinite because the limitation reciting that the hard shell of the signal 
Claims 3-18, and 20 are also rejected due to their dependency on claim 1 in light of the above rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any 
Claims 1, 3-7, 9, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US20130127469, hereafter “Biber”), in view of Duensing et al. (US20160061916, hereafter “Duensing”), further in view of Jones (US20180263561).
Regarding claim 1, Biber discloses a wearable shoulder coil (local coil dedicated to specific body region of shoulder joint disclosed in [0006]), comprising:
a signal receiving device comprising a coil array to receive a first signal (body coil 108 and/or one local coil arrangement 106 receives signals, including a first signal, emitted by examination object as disclosed in [0034]), a flexible body (local coil arrangement 106 includes flexible coils “Mechanically flexible local coils adapt to the body, and the SNR is improved due to close proximity to the patient…making a flexible adaptation of the local coil in at least one direction advantageous” [0007]) in which the flexible coil array is sealed and a hard shell (G-st in FIG. 10) that is connected to the flexible body, the coil array extends outwards (FLX in FIG. 10) along the hard shell and forms an examination space for accommodating an examined region (“Signals emitted by the excited nuclear spin of the atomic nucleus in the examination object are received by the body coil 108 and/or at least one local coil arrangement 106” [0034]); and
a signal transmitting device provided with a processing unit for processing the first signal ([0031], [0038] radio transmitting element/coaxial cable 167 and evaluation element 168 is attached onto the system and connected to local coil 106 via cables, the signal transmitting device performs processing including filtering and digitizing the signal received by the local coil 106 to be send to [0036] the processing unit 119 for image generation), wherein the signal transmitting device is separate from the signal receiving device (see radio transmitting 
wherein the coil array transmits the received first signal to the processing unit (first signal once digitized signal and transmits/transfers the digital signal to a digital signal processing device as disclosed in [0038]), and
wherein the signal transmitting device is configured to generate a second signal from the first signal by the signal processing unit an output the second signal (the first signal is then digitized by receiver 168/signal transmitter and is transmitted as a second signal/digital signal to a digital signal processing device, as disclosed in [0038]); while Biber discloses the signal transmitting device connected to the receiving coil via a cable ([0031]), and that the local receiving coil being connected the MRI system via a cable with a plug ([0038]) ; Biber does not explicitly disclose the signal transmitting device as being detachably coupled with the hard shell so as to be connected to the signal receiving device.
However, in the same field of endeavor, Duensing teaches a signal transmitting device detachably coupled with the hard shell (detachable receiver block 14 in FIGs. 1-2, disclosed in [0027] as digitally formatting the first signals detected by the local receiver coil, then communicates the digitized signals/second signals via wired connection to external unit 30 for 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil of Biber with the signal transmitting device detachably coupled with the hard shell so as to be connected to the signal receiving device as taught by Duensing in order to provide for a complementary surface to attach the transmitting device to the local coil receiver providing flexibility and ease of use ([0032] & [0037] of Duensing).
Biber, in view of Duensing, does not explicitly disclose such that the hard shell only covers a part of the flexible coil array to enable an area of the hard shell on the signal receiving device to be reduced so as to ensure that the signal receiving device flexibly covers the examined region.
However, in the same field of endeavor, Jones teaches such that the hard shell only covers a part of the flexible coil array to enable an area of the hard shell on the signal receiving device to be reduced so as to ensure that the signal receiving device flexibly covers the examined region (see rigid housing 65 covering only a portion of flexible array in FIG. 5B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil of Biber and Duensing such that the hard shell only covers a part of the flexible coil array to enable an area of the hard shell on the signal receiving device to be reduced so as to ensure that the signal receiving device flexibly covers the examined region as taught by Jones to provide quick disconnect for transmitting cables and to promote flexibility of the receiver coil array ([0078] of Jones).

the hard shell is provided with a first connection portion (see 76 in FIG. 4),
one end of the signal transmitting device is provided with a second connection portion mating with the first connection portion ([0026] discloses a complementary receiving socket to receive the transitional transmitting device 14 into the housing 78 of the local receiver coil 12), and 
specifically, Biber discloses the first signal collected by the coil array is input to the first connection portion (“Signals from the local coil arrangement 106 may be evaluated by an evaluation device or system (e.g., including elements 168, 115, 117, 119, 120, and 121) of the MRT 101” [0031]) and transmitted to the processing unit via the second connection portion connected to the hard shell (“A local coil arrangement includes, for example, coil elements, a preamplifier, further electronics (e.g., baluns), a housing, overlays, and may include a cable with a plug for connecting to the MRT system. A receiver 168 attached on the system side filters and digitizes a signal received by a local coil 106 (e.g., by radio) and transfers the digitized signal (e.g., data) to a digital signal processing device or system” [0038], “rigid housing [hard shell] areas G-st [first connection portion connecting to cable as second connection portion] of the local coil antennae (e.g., local coil transmit and/or receive antennae)” [0041], see FIG. 10, connecting portions and cables on the left).
Regarding claim 4, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, specifically, Biber discloses wherein
the signal transmitting device further comprises a cable portion (“A local coil arrangement 
one end of the cable portion is provided with the second connection portion, and the other end of the cable portion is provided with a plug portion (“A receiver 168 attached on the system side filters and digitizes a signal received by a local coil 106 (e.g., by radio) and transfers the digitized signal (e.g., data) to a digital signal processing device or system” [0038]), and
the processing unit is close to the end on which the second connection portion is provided (see FIG. 11).
Regarding claim 5, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, specifically, Biber discloses wherein
the hard shell is provided with a fixing member ([0041] & [0049] hard shell/rigid housing areas G-st of the transmit antennae attached to the local coil and that a lateral subpiece of the local receiving coil fixedly/fixing member connects the lateral subpiece to the anterior torso part of the local receiving coil),
the fixing member is provided with a connecting portion (subpiece/portion fixedly connected by fixing members/connecting portions/adjustable belts/fasteners Gu, GL made of mechanically flexible/springy material, which create an opening in the shape of an “O” in order for the patient’s arm to pass through [0042-0044]), and
the connecting portion is provided with a fixing space for fixing the hard shell (“As shown in FIG. 10, a lateral part or a lateral subpiece 106-lat of the local coil 105 fixedly connects the anterior torso part 106-ant and the posterior torso part 106-post of the local coil (e.g., on one side of the patient) (e.g., without damage, not so detachable as in the case of belts)” [0049]).

the connecting portion comprises a first fixing end and a second fixing end (“As shown in FIG. 10, a lateral part or a lateral subpiece 106-lat of the local coil 105 fixedly connects the anterior torso part 106-ant and the posterior torso part 106-post of the local coil (e.g., on one side of the patient) (e.g., without damage, not so detachable as in the case of belts). Alternatively, the anterior and posterior subpieces may be detachably connected with one another by buttons or zip fasteners or belts in the side subarea when the local coil rests on a patient (see FIGS. 3-9) and also when the local coil does not rest on the patient (see FIG. 10). The belts Gu connect the anterior torso part 106-ant and posterior torso part 106-post of the local coil (e.g., on one side of the patient) detachably to one another when the local coil rests on the patient (FIGS. 3-9)” [0049]), the first fixing end, the second fixing end, and a connecting point of the fixing member and the hard shell are triangularly distributed (see FIG. 10), and
the first fixing end is connected with the second fixing end in a joining manner to form the fixing space as an annular fixing space (see FIGS. 4-5).
Regarding claim 7, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, specifically, Biber discloses wherein the flexible coil array, and specifically, Lee discloses the coil array comprises:
a first unit above which the hard shell is located (“In the shoulder and chest guard-shaped RF coil unit 413 b, at least one first phased array RF coil unit 100 can be installed at the shoulder region of the RF coil unit 413 b, and a second phased array RF coil unit 200 can be installed at other regions than the shoulder region, for example, the region of the RF coil unit 413 b installed 
a second unit and a third unit arranged on opposite sides of the first unit (see overlapping coil arrangement 200 in FIG. 2D and 413b in FIG. 19), wherein the second unit and the third unit respectively output the first signal to the hard shell (see FIG. 1, 200 includes second and third unit which send output signals).
Regarding claim 9, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, specifically, Duensing discloses wherein the first unit comprises one or more first radio frequency (RF) coils (at least one local RF coil to receive MR signals as disclosed in [0008]).
Regarding claim 11, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, specifically, Duensing discloses wherein the second unit comprises one or more second RF coils (second set of RF coils with second set of galvanic connectors [0031]).
Regarding claim 20, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, specifically, Biber discloses wherein the flexible body comprises:
a first connecting end provided (see ends of 106-Post in FIG. 10) with a first connecting member (Gu attached to 106-Post in FIG. 10); and
a second connecting end (see ends of 106-Ant in FIG. 10) provided with a second connecting member (GL attached to 106-Ant in FIG. 10),
wherein the first connecting member and the second connecting member are configured to be connected with each other by connecting ends of the first connecting member and the .
Claims 8, 10, 12-13, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biber, in view of Duensing and Jones, as applied to claims 1 and 7 above, further in view of Lee et al. (US20140159727, hereafter “Lee”, cited in the applicants IDS),
Regarding claim 8, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the second unit and the third unit are symmetrically arranged
However, in the same field of endeavor, Lee teaches wherein the second unit and the third unit are symmetrically arranged (“In the shoulder and chest guard-shaped RF coil unit 413 b, at least one first phased array RF coil unit 100 can be installed at the shoulder region of the RF coil unit 413 b, and a second phased array RF coil unit 200 can be installed at other regions [can be symmetrically] than the shoulder region, for example, the region of the RF coil unit 413 b installed on the upper arm or the chest part of a human body” [0184]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber, Duensing, and Jones with the second unit and the third unit being symmetrically arranged as taught by Lee in order so that the wearable coil can be arranged on a different part of the patient to be 
Regarding claim 10, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, specifically, Duensing discloses wherein the first unit comprises two or more RF coils (a plurality of coil elements [0010], but does not explicitly disclose every adjacent two of the two or more first RF coils are partially intersected with each other.
However, in the same field of endeavor, Lee discloses every adjacent two of the two or more first RF coils are partially intersected with each other (“an artisan should appreciate that in the present invention the loop conductor surface 131 and the conductor wire group 132 are not always disposed in parallel, and respective virtual lines connected to the conductor surface 131 and the conductor surface group 132 can cross each other [partially intersect] at a designated external point. Further, the conductor surface 131 and the conductor wire group 132 can be disposed such that the conductor wire group 132 is relatively closer to the target object (ob) than conductor surface 131 in accordance with one exemplary embodiment, as shown in FIG. 5 a, or can be disposed such that the conductor surface 131 is relatively closer to the target object (ob) than the conductor wire group 132 in accordance with another exemplary embodiment, as shown in FIG. 5 b.” [0117]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber, Duensing, and Jones with the every adjacent two of the two or more first RF coils are partially intersected with each other taught by Lee in order to reduce electromagnetic coupling between coil elements so that the coil array can effectively receive the magnetic resonance imaging signal ([0144] of Lee).

However, in the same field of endeavor, Lee teaches every adjacent two of the two or more second RF coils are partially intersected with each other (“The respective coil elements of the second phased array RF coil unit 200 can be arranged at uniform intervals. However, as shown in FIGS. 2 a, 2 b and 2 c, the coil elements can be arranged such that neighboring coil elements overlap with each other so as to minimize electromagnetic coupling between the neighboring coil elements” [0104]), and
the first unit and the second unit are partially intersected with each other (“The at least one first phased array RF coil unit and the second phased array RF coil unit can be combined [phased indicates coils are partially intersected] in a shoulder and chest guard shape. In this case, the at least one first phased array RF coil unit can be formed at the shoulder region of the shoulder and chest guard shape” [0021]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber, Duensing, and Jones with every adjacent two of the two or more second RF coils are partially intersected with each other and the first unit and the second unit are partially intersected with each other as taught by Lee in order to reduce electromagnetic coupling between coil elements so that the 
Regarding claim 13, Biber, in view of Duensing, Jones, and Lee, substantially discloses all the limitations of the claimed invention, specifically, Lee discloses wherein the two or more second RF coils comprises:
a second primary RF coil partially intersected with the first unit (“The at least one first phased array RF coil unit and the second phased array RF coil unit can be combined [phased indicates coils are partially intersected] in a shoulder and chest guard shape. In this case, the at least one first phased array RF coil unit can be formed at the shoulder region of the shoulder and chest guard shape” [0021]).
Regarding claim 15, Biber, in view of Duensing and Jones, substantially discloses all the limitations of the claimed invention, and specifically, Biber discloses a plurality of coils (“a local coil arrangement 106 that, for example, may include one or, as an array coil, a number of antenna elements (e.g., coil elements. The individual antenna elements may, for example, be embodied as loop antennae (e.g., loops), butterfly antennae, flexible coils, or saddle coils. A local coil arrangement includes, for example, coil elements, a preamplifier, further electronics (e.g., baluns), a housing, overlays, and may include a cable with a plug for connecting to the MRT system” [0038]), wherein the third unit comprises one or more third RF coils (see 106-Ant and 106-Post with a plurality of coil elements), but does not explicitly disclose wherein the third unit comprises one or more third RF coils.
However, in the same field of endeavor, Lee teaches wherein the third unit comprises one or more third RF coils (phased array unit seen in FIGS. 2 d and 19).
It would have been obvious to one ordinarily skilled in the art before the effective filing 
Regarding claim 16, Biber, in view of Duensing, Jones, and Lee, substantially discloses all the limitations of the claimed invention, specifically, Lee, substantially discloses all the limitations of the claimed invention, specifically, Lee discloses wherein the third unit comprises two or more third RF coils,
every adjacent two of the third RF coils are partially intersected with each other (see phased coils in unit 200 in FIGS. 2 d and 19), and
the third unit and the first unit are partially intersected with each other (see overlapping coil arrangements 200 in FIG. 2D connecting to 100).
Regarding claim 17, Biber, in view of Duensing, Jones, and Lee, substantially discloses all the limitations of the claimed invention, specifically, Lee discloses wherein the two or more third RF coil comprises:
a third primary RF coil partially intersected with the first unit (see overlapping coil arrangement 200 in FIG. 2D and 413b in FIG. 19); and
one or more third auxiliary RF coils (see overlapping coil arrangements 200 in FIG. 2D connecting to 100) are partially intersected with the third primary RF coil, respectively (see overlapping of respective coil arrangements 200 in FIG. 2D connecting to 100).
Claims are 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biber, in view of Duensing, Jones, and Lee, as applied to claims 12 and 16 above, further in view of Guan et al. (US20090121715, hereafter “Guan”). 
Regarding claim 14, Biber, in view of Duensing, Jones, and Lee, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein an area of the second primary RF coil is larger than an area of any of the one or more second auxiliary RF coils.
However, in the same field of endeavor, Guan teaches wherein an area of the second primary RF coil is larger than an area of any of the one or more second auxiliary RF coils (see either 16 and/or 15, longer than 17 and/or 18 in FIG. 4).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the wearable shoulder coil disclosed by Biber, Duensing, Jones, and Lee with the area of the second primary RF coil is larger than an area of any of the one or more second auxiliary RF coils as taught by Guan in order to provide for a coil arrangement that is able to minimize or reduce noise thus enhancing the signal to noise with coils which cover curved body regions like the top of the shoulder ([0028] of Guan).
Regarding claim 18, Biber, in view of Duensing, Jones, and Lee, substantially discloses all the limitations of the claimed invention, specifically, but does not explicitly disclose wherein an area of the third primary RF coil is larger than an area of any of the third auxiliary RF coils.
However, in the same field of endeavor, Guan teaches wherein an area of the third primary RF coil is larger than an area of any of the third auxiliary RF coils (see either 16 and 15, longer than 17 and/or 18 in FIG. 4 and “While the six-element coil is illustrated in FIG. 5, it is understood by one commonly skilled in the art that the five-element coil [as seen in FIG. 4], or the coil using any number of elements [including a third auxiliary RF coils] would be similarly positioned” [0026]).
.
Response to Arguments
Rejections made under 35 USC 103  
Applicant’s arguments with respect to claim(s) 06/04/2021 have been fully considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
/A.S./Examiner, Art Unit 3793